DETAILED ACTION
Acknowledgements
In the reply filed May 3, 2021, the applicant amended claims 1, 12, and 17. 
Currently claims 1-22, 25, and 26 are under examination.

Allowable Subject Matter
Claims 4-9 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11, 17, 22, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuttel (U.S. Pub. No. 2013/0299247).
Regarding Claim 1, Kuttel discloses a top drive, comprising: 
A drive body (1110) including a chamber (interior of 1110); 
A drive motor (Paragraph [0025]), wherein a stator of the drive motor (Paragraph [0025]) is connected to the drive body (1110); and 
A drive ring (1120) torsionally coupled (Paragraph [0023]) to a rotor of the drive motor (Paragraph [0025]) and at least partially disposed in the chamber (interior of 1110), wherein the drive ring (1120) has a central bore (interior of 1120) and an internal latch profile for selectively receiving a latch profile of a tool, the internal latch profile formed (Figure 3: 1130 resting within 1120) on an inner surface of the central bore (interior of 1120) at an upper end of the bore.
Regarding Claim 2, Kuttel discloses the top drive of claim 1, wherein a locking profile (opposite male spline connection of 1130) is formed on an upper portion of the central bore (interior of 1120).
Regarding Claim 3, Kuttel discloses the top drive of claim 2, wherein the internal latch profile comprises a bayonet profile (spline profile).
Regarding Claim 11, Kuttel discloses the top drive of claim 1, further comprising one or more thrust bearings (2242) disposed inside the chamber (interior of 1110) and between the drive body (1110)and the driving ring.
Regarding Claim 17, Kuttel discloses a method of operating a modular top drive system, comprising: 
Aligning a latch profile of a tool with an internal latch profile formed (Figure 3: 1130 resting within 1120) on an inner surface of a central bore (interior of 1120) of a 
Inserting the tool (1130) into the drive ring (1120); 
Engaging the latch profiles connect the tool to the drive ring (1120) by rotating the latch profile of the tool relative to the internal latch profile; and 
Rotating the drive ring (1120) and the tool using the motor unit.
Regarding Claim 22, Kuttel discloses the top drive of claim 1, wherein the internal latch profile is a movable profile (entire top drive is movable).
Regarding Claim 25, Kuttel discloses the top drive of claim 11, wherein the one or more thrust bearings (2242) are configured to transfer axial load between the drive body (1110) and the driving ring.
Regarding Claim 26, Kuttel discloses the top drive of claim 17, wherein the drive ring (1120) is at least partially disposed in a chamber (interior of 1110) of a drive body (1110), and the method includes transferring load between the drive ring (1120) and the drive body (1110).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuttel alone.
Regarding Claim 10, Kuttel discloses the top drive of claim 1, but does not disclose further comprising a video camera for monitoring alignment of the tool with the internal latching profile.
Examiner takes Official Notice that it is old and well known in the art to use a variety of sensors, including video surveillance, to inspect the alignment of parts of a top drive to be connected where they cannot be directly observed by operators. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have used a video camera to observe the connection of the tool within the internal latching profile. 
Regarding Claim 12, Kuttel discloses a modular top drive system, comprising: 
A motor unit, comprising: 
A drive body (1110) including a chamber (interior of 1110); 
A drive motor (Paragraph [0025]), wherein a stator of the drive motor (Paragraph [0025]) is connected to the drive body (1110); and 

Kuttel does not disclose a rack having a parking spot for receiving the tool; and 
A unit handler for retrieving the tool from the rack and delivering the tool to the drive unit.
However examiner takes Official Notice that it is old and well known to have a storage means for tools not currently in use on a top drive.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have said storage means (rack) to store said tools, and a mechanism or process for placing the tool on the top drive (unit handler).
Regarding Claim 13, Kuttel renders obvious the system of claim 12, wherein the unit handler comprises: a base; a post extending from the base; a slide hinge transversely connected to the post; and 
An arm connected to the slide hinge, wherein the arm comprises a holder to engage the tool.
Regarding Claim 14, Kuttel renders obvious the system of claim 12, further comprising one or more tools, wherein each of the one or more tools comprises: a coupling head with an outer latch profile for matching the internal latch profile of the drive ring (1120).
Regarding Claim 15, Kuttel renders obvious the system of claim 14, wherein the latch profiles are bayonet profiles (spline profiles).
Regarding Claim 16, Kuttel renders obvious the system of claim 14, wherein the coupling head has a control to junction.

Response to Arguments
Applicant’s arguments with respect to claims 1-22, 25, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679